Citation Nr: 0934353	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for right hip 
disability, secondary to herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.

3.  Entitlement to service connection for right shoulder 
disability, secondary to herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.

4.  Entitlement to service connection for right knee 
disability, secondary to herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

When the case was last before the Board in September 2007, 
the issues listed on the title page of this decision were 
remanded for additional development.  The Board notes, as it 
did in September 2007, that in his notice of disagreement the 
Veteran advanced a claim for entitlement to service 
connection for sleep apnea as secondary to his service-
connected low back disability.  This matter was referred to 
the RO for proper development; however, no such development 
was undertaken.  Therefore, this issue is again referred to 
the RO for initial consideration.

Likewise, in the September 2007 remand, the RO or Appeals 
Management Center (AMC) was instructed to adjudicate the 
issue of entitlement to a schedular or extraschedular rating 
in excess of 40 percent for the Veteran's service-connected 
herniated nucleus pulposus at L5-S1 on the left with 
degenerative disc disease and sciatica.  This matter was not 
addressed; therefore, it is again referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The Veteran's current GERD is not etiologically related 
to service.

2.  The Veteran does not have any right hip disability.

3.  Right shoulder disability was not present in service, 
arthritis of the right shoulder was not manifested within one 
year of the Veteran's discharge from service, and a right 
shoulder disability is not etiologically related to his 
active service or service-connected disability.

4.  Right knee disability was not present in service, 
arthritis of the right knee was not manifested within one 
year of the Veteran's discharge from service, and a right 
knee disability is not etiologically related to his active 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Right hip disability was not incurred in or aggravated by 
active service and it is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2008).

3.  Right shoulder disability was not incurred in or 
aggravated by active service, arthritis of the right shoulder 
may not be presumed to have been incurred or aggravated 
therein, and a right shoulder disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  Right knee disability was not incurred in or aggravated 
by active service, arthritis of the right knee may not be 
presumed to have been incurred or aggravated therein, and a 
right knee disability is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in January 2004, April 2004, 
February 2008, and April 2009, the RO and the AMC provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA. 
 Additionally, the February 2008 notice letter informed the 
Veteran as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the AMC in June 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records, and VA exam reports.  Also of record and 
considered in connection with the appeal are written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  GERD

The Veteran contends that he is entitled to service 
connection for GERD because it was incurred in service.  A 
review of his service treatment records reflects various 
complaints of frequent indigestion, stomach trouble, and 
abdominal and epigastric pain.  For example, in September 
1965, the Veteran was seen for complaints of abdominal 
cramping pain and diarrhea.  The diagnosis was 
gastroenteritis.  Another September 1965 service treatment 
record notes that the Veteran was seen for a five day history 
of aching abdominal pain.  He described having intermittent 
appetite decrease.  He denied nausea and reported normal 
bowel movements.  The impression was viral illness, rule-out 
mononucleosis.  One week later in September 1965, the Veteran 
was seen for complaints of vague upper gastrointestinal 
complaints.  The impression continued to be rule-out 
mononucleosis and mild gastritis.  

A June 1966 service treatment record notes complaints of 
nausea and loose stools.  It was noted that the Veteran had 
gastroenteritis about a week earlier.  The impression was 
early gastroenteritis.  Another June 1966 service treatment 
record notes that the Veteran was being followed for stomach 
trouble.  He complained of palpitations, weakness, stomach 
pain, and nausea.  He denied sharp pains.  The impression was 
rule-out anxiety, nervous indigestion.  A July 1966 service 
treatment record notes complaints of upset stomach and 
gastric distress.  The impression was rule-out 
gastrointestinal disorder.  A July 1966 medical evaluation 
report notes that the Veteran had had indigestion and stomach 
trouble the past month, which was treated.  The accompanying 
report of medical history reveals that the Veteran marked 
that he had frequent indigestion and stomach, liver, or 
intestinal problems.  

A May 1967 service treatment record notes a diagnosis of 
gastroenteritis.  An August 1967 service treatment record 
notes complaints of diarrhea for two days.  The impression 
was gastroenteritis.  A March 1968 service treatment record 
notes burning epigastric pain for the previous three or four 
days, usually after meals.  The impression was epigastric 
pain secondary to increased acid secondary to anxiety.  

The separation examination is negative for any 
gastrointestinal problems or complaints.  The accompanying 
report of medical history reveals that the Veteran denied 
currently having or ever having frequent indigestion or 
stomach, liver, or intestinal trouble.  

The post-service medical evidence notes an initial diagnosis 
of GERD in August 2001.  The Veteran currently receives 
treatment for GERD.  In light of the aforementioned evidence, 
the Veteran was scheduled for a VA examination in May 2009.  
A letter notifying the Veteran of the time and place to 
report for the exam is of record.  A copy of the notification 
letter was mailed to the Veteran's most recent address of 
record.  However, the record reflects that the Veteran failed 
to appear for the examination without explanation.  
Therefore, the claim will be decided based upon the current 
evidentiary record.

Although the Veteran had various gastrointestinal complaints 
during service, he was not diagnosed with any chronic 
gastrointestinal disability.  Moreover, at his separation 
exam, he denied having any gastrointestinal problems and the 
separation exam report notes no abnormal gastrointestinal 
findings.  Importantly, the Veteran has not alleged that he 
has experienced continuous symptoms of GERD since his 
separation from service in 1968, and the first record of any 
related treatment or diagnosis is not until 2001.  The 
Veteran has not submitted any medical evidence which 
indicates that the current diagnosis of GERD is etiologically 
related to the gastrointestinal symptoms experienced during 
service.  Moreover, he failed to appear for a VA 
gastrointestinal examination which could have provided such 
an opinion.  In sum, there is no medical evidence suggesting 
that there is an etiological relationship between the current 
GERD and active service.

In essence, the evidence linking the currently diagnosed GERD 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced gastrointestinal symptoms since military service, 
he has not done so.  Moreover, the evidence fails to document 
any such continuous symptomatology.  As noted above, no 
gastrointestinal abnormalities were evident when the Veteran 
was examined for service separation.  GERD was initially 
documented over three decades after his service separation, 
and no opinion linking this condition to military service has 
been presented.  As such, service connection for GERD is 
denied.

II.  Right Hip, Shoulder, and Knee Disabilities

The Veteran contends that he is entitled to service 
connection for a right hip, right shoulder, and right knee 
disability because each disability was caused by his service-
connected low back disability, namely herniated nucleus 
pulposus at L5-S1 on the left with degenerative disc disease 
and sciatica.  

With regard to the claims on a direct basis, the Board notes 
that the service treatment records are negative for any right 
hip complaints or findings.  The Veteran indicated during a 
June 1996 medical examination that he had trick or locked 
knee.  No other right knee complaints are noted during 
service and no diagnosis was ever rendered in this regard.  
Service treatment records from January and February 1967 note 
complaints of pain in the right shoulder.  The diagnosis is 
partly illegible, but it appears to indicate a slight muscle 
strain.  The separation examination notes normal upper 
extremities and normal musculoskeletal exam.  Examination of 
the lower extremities revealed that the Veteran fractured 
both femurs, tibias, and fibulas in a car accident in 1952.  
His legs were casted.  At the separation exam there was no 
limitation of motion, no functional abnormalities, no 
deformities, no complications, and no sequela.  It was 
further noted that there was a diagonal scar measuring 1/4 inch 
on the proximal and distal right knee.  

The post-service VA medical evidence reveals that in March 
2003 the Veteran reported that his back pain was bothersome 
to his right hip.  The Veteran has a diagnosis of sciatica 
and radiating pain down the right lower extremity as a result 
of his back disability.  This diagnosis is considered part of 
his service-connected low back disability (namely, herniated 
nucleus pulposus at L5-S1 on the left, with degenerative disc 
disease and sciatica).  None of the VA medical records 
contains a specific diagnosis of any right hip disability. 

The VA treatment records include a January 2001 X-ray study 
which indicates that the Veteran has mild osteoarthritis at 
the right shoulder AC joint.  An August 2001 VA treatment 
record notes that the Veteran has been getting physical 
therapy for his right shoulder.  A January 2004 VA treatment 
record notes complaints of right shoulder pain and weakness.  
The Veteran stated that his right shoulder pops when he moves 
his arm across his chest.  He said that this had worsened 
over the last few weeks when he stopped doing the exercises 
prescribed one or two years earlier by his physical 
therapist.  A May 2005 VA treatment record notes complaints 
of shoulder pain.  The Veteran reported that he had been 
moving and mowing; this was noted to have aggravated the 
pain.  He was reportedly taking Tylenol, which was noted to 
be adequate relief.  A February 2006 VA treatment record 
notes complaints of shoulder pain, which had been on and off 
all day.  

A January 2001 X-ray study reveals right knee moderate 
tricompartmental traumatic osteoarthritic changes.  
Osteophytes were seen mainly at the medial femorotibial 
compartment.  An August 2001 VA treatment record notes that 
the Veteran has been getting physical therapy for his right 
knee.  A February 2003 right knee X-ray study revealed 
osteoarthritis with joint effusion.  There was possible 
ossified loose body in the suprapatellar bursa.  The 
radiologist recommended that these findings be confirmed by 
MRI.  An August 2003 VA treatment record notes a one year 
history of right knee pain, which started insidiously.  The 
Veteran reportedly attributed much of his knee pain to his 
previous employment as a truck driver.  X-ray studies showed 
significant degenerative changes, especially in the 
patellofemoral joint of the right knee.  The medial 
compartment also had significant degenerative joint disease.  
He was sent for physical therapy.  In February 2008 he 
underwent a right total knee arthroplasty.  He currently 
undergoes physical therapy.  

The report of a February 2009 VA examination notes that the 
Veteran uses a cane for his back and knee.  He described 
shooting pains down the right leg if he has been sitting for 
prolonged periods.  These pains go to his knee.  He has 
numbness at his knee on the right.  He says he feels weakness 
all over when he goes up the stairs.  He described lateral 
right hip pain.  He also complained of some inguinal pain on 
examination.  He described not being sure when this pain 
started.  It typically hurts once a week, it is moderate 
pain, and it goes along with his back pain.  The examiner 
noted that the Veteran complained of a 15 year history of 
knee pain and that he had had a motor vehicle accident as a 
child which resulted in a femur fracture and traction about 
his right knee.  He underwent a total knee replacement in 
February 2008.  He described having right shoulder pain for 
about 10 years.  He saw physical therapists in 2001.  The 
examiner diagnosed the Veteran with no right hip disability.  
The examiner described the hip problem as a radiating pain 
from the low back.  The examiner stated that there is no 
evidence of an individual right hip disorder.  The examiner 
diagnosed the Veteran with right shoulder impingement and 
right knee osteoarthritis with total knee replacement.  The 
examiner opined that there is no evidence in the medical 
record that relates these problems to his back disability.  
The examiner reasoned that there is no medical reason for a 
right shoulder condition to be secondary to a low back 
disability.  The examiner stated that the traction from the 
childhood femur fracture is a complicating factor regarding 
the right knee.  The examiner also stated that there is no 
evidence of long-standing severely asymmetrical gait that 
could have caused mechanical disruption to the right knee.  
The examiner opined that it is not at least as likely as not 
(less than 50 percent probability) that the Veteran's low 
back disability either caused or aggravated the claimed 
disorders involving the right hip, right shoulder, and right 
knee.  

Based upon the medical evidence of record, the Board finds 
that service connection is not warranted on a direct basis 
for a right hip, right shoulder or right knee disability.  

With regard to the right hip, the Board notes that the 
Veteran does not have a current diagnosis of any right hip 
disability.  None of the VA medical records reflects any 
diagnosis except pain.  The Board notes that pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the 
February 2009 VA examiner indicated that the right hip 
appears to be more radiation of the low back pain rather than 
an individual hip disorder.  The examiner specifically stated 
that there is no evidence of an individual right hip 
disorder.  Without a current diagnosis of a hip disability, 
service connection on a direct basis must be denied.  

With regard to the right shoulder, although there were 
complaints of right shoulder pain in service, there is no 
evidence of a diagnosis of any chronic right shoulder 
disability, to include arthritis of the right shoulder, in 
service.  Furthermore, the separation examination reflects 
normal upper extremities and no complaints of right shoulder 
problems.  There is no evidence of continuity of 
symptomatology of right shoulder problems since service.  In 
this regard, the Veteran has not contended that he has had 
continuous right shoulder pain since service, nor does the 
evidence show that he has complained of right shoulder pain 
since service.  In fact, the February 2009 VA exam report 
reflects that the Veteran described having right shoulder 
pain for only 10 years (which would mean that the pain had 
its onset in 1999).  This is approximately 30 years after the 
Veteran was discharged from service.  Moreover, there is no 
medical opinion linking the current arthritis of the right 
shoulder to active service.  

With respect to the right knee, the service treatment records 
do not reflect any right knee disability and at service 
separation, no knee abnormalities were found.  The post-
service medical evidence initially documents right knee 
problems in 2001, with complaints of a one-year history of 
knee pain.  At the February 2009 VA exam, the Veteran 
described a 15 year history of knee problems.  At the 
earliest, this is approximately 25 years after he was 
discharged from active service.  He has not alleged any 
continuity of right knee symptoms since service and according 
to the VA treatment records, he began having knee problems as 
a result of his employment as a truck driver.  Moreover, 
there is no medical evidence indicating that the current 
right knee disability is etiologically related to active 
service.  

In essence, the evidence linking these claimed disabilities 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain symptoms since military service, he has 
not alleged continuity of symptoms and/or the evidence fails 
to support any continuity of symptoms.  As noted above, 
service treatment records make no mention of any chronic hip, 
shoulder, or knee condition.  Further, no relevant 
abnormalities were evident when the Veteran was examined for 
service separation.  There is no current right hip diagnosis.  
Arthritis of the right shoulder and right knee was initially 
documented at least 25 years after his service separation, 
and no opinion linking these conditions to military service 
has been presented.  Accordingly, service connection on a 
direct basis is not warranted for these claimed disabilities.

In considering the claims on a secondary basis, the Board 
notes that the only medical opinion of record is against the 
claims.  The February 2009 VA examiner, who examined the 
Veteran and reviewed the claims file, to include the 
Veteran's entire medical history, opined that it is not at 
least as likely as not that the service-connected back 
disability caused or aggravated any right hip, shoulder, or 
knee disability.  First, the examiner stated that the Veteran 
does not have any independent right hip disability; 
therefore, there is no right hip disability for which 
secondary service connection can be granted.  The examiner 
also stated that there is no medical basis for concluding 
that the low back disability could cause or aggravate a right 
shoulder disability.  Finally, the examiner stated that the 
right knee disability is not caused or aggravated by the back 
disability because of the lack of long-standing severely 
asymmetric gait that could have caused mechanical disruption 
to the right knee and because of the complicating factor 
involving the childhood motor vehicle accident whereby the 
Veteran's legs were broken in multiple places.  Therefore, 
service connection on a secondary basis is also not warranted 
for these claimed disabilities.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


